Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita (2016/0028911).

     With respect to claim 1,  Morita teaches an image forming apparatus 100, comprising: a print engine 111 comprised of (111A, 111B) configured to performed printing: a memory HDD 115 that stores  a plurality of print conditions (α, β), set for each of the plurality of direct printing methods (PDF, TIFF, URL, PWG-R); and circuitry configured to: receive print information (print data to raster via controller 111B) on printing to be performed, the print information indicating image data to be printed; printer controller A for identifying a direct printing method from printing information, see para. 41; acquire, via controller 111c, from the memory at least one print condition corresponding to  the identified printing method via reference table 116; and controller 111B for controlling the print 

     With respect to claim 2,  Morita teaches wherein the circuitry identifies the printing method based on TIFF, PDF, URL or PWG-R protocols for print information.

     With respect to claim 3, Morita teaches an operating device 160 configured to receive a user operation, wherein the circuitry stores at least one of the plurality of print conditions (tables 116(a-c)) set for at least one of the printing methods in memory based on information via the operation device, see figures 3-5.

     With respect to claim 4, Morita teaches interface 160 configured to communicate with an extraneous source (200, 201) via network 10 wherein  the circuitry stores  print conditions set for  the printing method  in memory (tables 116(a-c)), based on information from the external sources 200, 201.

     With respect to claim 5, Morita teaches an operation device 160 configured to receive a user operation and an interface 300 configured to communicate with the extraneous source 200, 201. Morita teaches wherein the circuitry stores, in memory 115, at least one of the plurality of print  conditions (α, β) set by the operation device; storing in the memory 115 plural print conditions as set forth, having been set by an external source see para. 41 based on information from the interface;  at least one of the print conditions from the external source are different with respect to each other,   for example,  α at 300  and β = 100, see also para. 43.   Note also certain print conditions may be disabled, see para. 43.

     With respect to claim 6, Morita teaches wherein the print information designates at least one print condition (α or β); and wherein the circuitry discards the print condition (inherently when a new printer having different printing methods is the external source unit).  Morita teaches discarding a print condition in view of one stored in memory, see para. 43-44.

    With respect to claim 7, Morita teaches storing, in memory HDD 115) a plurality of print conditions (α, β), set for each of different printing methods TIFF, URL, PWG-R, PDF. Morita teaches receiving print information (print data to raster via controller 111B) on printing to be performed, the print information indicating image data to be printed; printer controller A for identifying a direct printing method from printing information, see para. 41; acquire, via controller 111c, from the memory at least one print condition corresponding to  the identified printing method via reference table 116.  Morita teaches printing  based on image data according to print conditions, see para. 45.

     With respect to claim 8, Morita teaches identifying a direct printing method, (see para. 45 and 60) on a communication protocol used for transmission of print information. 



    With respect to claim 10, Morita teaches receiving information from an extraneous source 200, 201 over network 10.  Morita teaches wherein the storing, via memory 115 stores a print condition α or β set for printing methods PDF, for example. 

     With respect to claim 11, Morita teaches receiving a user operation via device 160 provided on the print apparatus;  receiving information, via element 112, from an external  source 200, 201 via a network 10; wherein the storing includes – storing, via memory 115, at least a plurality of print parameters α or β having been set by the image forming apparatus based on the operating device; storing in the memory 116 of 115, at least one print condition α or β having been set by an extraneous source, see para. 41 on information via interface 160. Morita teaches at least one of the print conditions from the external source are different with respect to each other, for example  α at 300  and β at 100, see also para. 43.   Note also certain print conditions may be disabled, see para. 43.

     With respect to claim 12, Morita teaches wherein the print information designates at least one print condition (α or β); and wherein the circuitry discards the print condition (inherently when a new printer having different printing methods is the external source 

     With respect to claim 13, Morita teaches, a recording medium (ROM 113), see para. 36 for reading information stored in one or more processors  CPU 111 on the image forming apparatus and causing the processors to a processing method: storing, in memory HDD 115) a plurality of print conditions (α, β), set for each of different printing methods TIFF, URL, PWG-R, PDF. Morita teaches receiving print information (print data to raster via controller 111B) on printing to be performed, the print information indicating image data to be printed; printer controller A for identifying a direct printing method from printing information, see para. 41; acquire, via controller 111c, from the memory at least one print condition corresponding to the identified printing method via reference table 116.  Morita teaches printing based on image data according to print conditions, see para. 45.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEROME GRANT II/Primary Examiner, Art Unit 2664